DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  ‘an schematic pillar shape’ is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 6 - 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (KR 20090080764).

Regarding claim 1, Lee discloses a muiti-layered metal sheet (figs 2, 4a, 4b) and formed of a laminate of a plurality of metal sheets (1a, 1b), wherein

the plurality of metal sheets are fixed to each other by a clinch (100) formed in a concave shape (100 in concave shape) on the multi-layered metal sheet from one main surface toward another main surface of the multi- layered metal sheet (100 between main surfaces of 1a, 1b),

the clinch formed in the concave shape has an schematic pillar shape (pillar shape of 100), the clinch being defined by an open top (open top of 100), a pair of cut surfaces (111) which are respectively formed from the open top toward a bottom (111 from top to bottom of 100) and face each other (111 on both sides, fig 3C same as fig 4), a pair of inclined surfaces (122a) which are respectively inclined from the open top toward the bottom and face each other (122 on both sides from top to bottom), transitional surfaces (122b) which connect the cut surfaces and the inclined surfaces to each other (122b connect 111 and 122a), and the bottom having overlapping parts which extend over the main surface of the multi-layered metal sheet on a lower side immediately below the cut surfaces (123 overlaps the surface of 1a, 1b, fig 3c), and

lengthwise end portions of a cut formed in each of upper edge portions of the cut surfaces (end portions of the upper edge portions of 111) are disposed on upper edge portions of the transitional surfaces (end portions of the upper edge portions of 111 disposed on upper edge portions of 122b).

Regarding claim 2, Lee discloses the multi-layered metal sheet, wherein each of the cut surfaces is formed in a curved shape (convex shape of 111 as described in the description of fig 3A – 3C).


Regarding claim 6, Lee discloses the multi-layered metal sheet, wherein the metal laminate is a cylinder head gasket (abstract).

Regarding claim 7, Lee discloses the multi-layered metal sheet, wherein the metal laminate is a cylinder head gasket (abstract).

Regarding claim 8, Lee discloses the multi-layered metal sheet, wherein the metal laminate is a cylinder head gasket (abstract).

Regarding claim 9, Lee discloses the multi-layered metal sheet, wherein the metal laminate is a cylinder head gasket (abstract).

Regarding claim 10, Lee discloses the multi-layered metal sheet, wherein the metal laminate is a cylinder head gasket (abstract).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee alone.

Regarding claim 3, Lee discloses the multi-layered metal sheet.
Lee does not disclose wherein a length of the cut formed in each of the upper edge portions of the cut surfaces is 1.5 to 6.0 mm. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the length of the cut limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide a cut surface along the length of the clinch and provide overlapping for a smoother transition.  

Regarding claim 4, Lee discloses the multi-layered metal sheet.
Lee does not disclose wherein, with respect to the pair of cut surfaces, a distance between the upper edge portions of the cut surfaces is 1.5 to 10.0 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the distance between the upper portions of the cut surfaces limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide across the length of the clinch.  

Regarding claim 5, Lee discloses the multi-layered metal sheet.
Lee does not disclose wherein, at the bottom of the clinch, an extending width of each of the overlapping parts extending over the main surface of the multi-layered metal sheet on a lower side immediately below each of the cut surfaces is 0.1 to 0.5 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the length of the cut limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide overlapping parts along the bottom of the clinch and provide overlapping for a smoother transition.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675